Citation Nr: 0600594	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  02-02 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES 

1. Entitlement to service connection for bronchitis. 

2. Entitlement to service connection for gout. 

3. Entitlement to service connection for epididymo-orchitis 
with right testicular pain to include as secondary to 
service-connected urethral stricture. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL 
Veteran 
ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel



INTRODUCTION

The veteran served on active duty from September 1951 to 
October 1954. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of September 2001 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) or agency of 
original jurisdiction (AOJ).  In March 2002, after timely 
filing a notice of disagreement, the veteran in writing 
withdrew from the appeal the issues of service connection for 
a psychiatric disorder, hypertension, and blood clots, and 
the claim for increase for impotency. 38 C.F.R. § 20.204. 

When the appeal was initially before the Board in December 
2003, the Board, in part, reopened the claim of service 
connection for bronchitis and then remanded the claim as well 
as the other claims of service connection for procedural and 
evidentiary development to include: (1) compliance with the 
Veterans Claims Assistance Act of 2000; (2) clarifying the 
veteran's request for a hearing; and (3) to schedule the 
veteran for skin, respiratory, genitourinary and gout 
examinations by VA. 

In letters, dated in February and September 2004, the RO 
notified the veteran of the VCAA.  In May 2004, the veteran 
testified at a hearing before a hearing officer at the RO, 
and a transcript of the hearing is part of the record.  The 
requested VA examinations were conducted in November 2004.  
As the agency of original jurisdiction completed the 
requested development, no further action is necessary to 
comply with the Board's remand directives.  Stegall v. West, 
11 Vet. App. 268 (1998).

In an April 2005 rating decision, the agency of original 
jurisdiction granted the claim of service connection for a 
skin disability, which was pending on appeal. 

In September 2005, the Board granted the veteran's motion to 
advance the case on the Board's docket.


FINDINGS OF FACT

1. Bronchitis is unrelated to a disease or event, resulting 
in disease, during service. 

2. Gout is unrelated to an injury, disease or event, 
resulting in injury or disease, during service; gout was not 
manifested within the first year after service; and gout is 
not causally related to or made worse by a service-connected 
disability. 

3. Epididymo-orchitis with right testicular pain is unrelated 
to a disease or event, resulting in disease, during service, 
and epididymo-orchitis with right testicular pain is not 
causally related to or made worse by service-connected 
urethral stricture. 


CONCLUSIONS OF LAW

1. Bronchitis was not incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2005). 

2. Gout was not incurred in or aggravated by service; service 
connection may not be presumed based on the one-year 
presumption for a chronic disease, and gout is not causally 
related to or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).

3. Epididymo-orchitis with right testicular pain was not 
incurred in or aggravated by service; and is not causally 
related to or aggravated by service-connected urethral 
stricture.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Duty to Notify 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO or the AOJ. 

In this case, there was no pre-adjudication VCAA notice.  
After the initial unfavorable adjudication, the AOJ in the 
September 2002 supplemental statement of the case notified 
the veteran of 38 C.F.R. § 3.159, requesting that the 
claimant provide any evidence in his possession that 
pertained to a claim.  The Board in its December 2003 remand 
identified the VCAA deficiency and directed the AOJ to comply 
with the VCAA.  The AOJ then notified the veteran of the VCAA 
by letters in February 2004 and September 2004.  

The notices informed the veteran of the evidence needed to 
substantiate a claim of service connection, namely, evidence 
of an injury, disease, or event causing an injury or disease 
during service; evidence of current disability; and evidence 
of a relationship between the current disability and the 
injury, disease, or event causing an injury or disease during 
service.  On a claim of secondary service connection, the 
veteran was informed that the evidence needed to substantiate 
a claim was evidence of current disability and a relationship 
between the current disability and a service-connected 
disability.  The veteran was notified that VA would obtain 
service records, VA records, and records from other Federal 
agencies, and that with his authorization VA would assist him 
in obtaining records not in the custody of a Federal agency 
or he could submit the records. 

Since the VCAA notices came after the initial adjudication, 
the timing of the notice did not comply with the requirement 
that the notice must precede the adjudication.  However, the 
action of the AOJ described above cured the procedural defect 
because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claims as he 
had the opportunity to submit additional argument, which he 
did, and evidence, and to address the issues at a hearing, 
which he did too.  For these reasons, the veteran has not 
been prejudiced by timing of the VCAA notices.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  As there is no indication of the 
existence of additional evidence to substantiate the claims, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.  



Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a veteran who served for 90 days or more develops a 
chronic disease, such as arthritis and gout is a form of 
arthritis, to a degree of 10 percent or more within the one 
year period from the date of separation from service, the 
disease may be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

In addition, service connection may be granted for a 
disability which is proximately due to or the result of a 
service-connected disability, including the concept of 
aggravation, commonly referred to as secondary service 
connection.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995).

1. Bronchitis
      Factual Background 

The service medical records disclose that in January 1952 the 
veteran was treated on one occasion for bronchitis.  There is 
no report of a separation examination. 

After service, VA records, dated in January and August 1980 
and April 1981, disclose that the veteran was seen for 
complaints of chest pain.  History included bronchitis and an 
episode of bronchitis in 1978.  

On VA examination in June 1984, the veteran reported a 
history of bronchitis since he was diagnosed with bronchitis 
in service.  The examiner noted a diagnosis of bronchitis 
since 1953.

Records of a private hospital disclose that in December 1984 
history included bronchitis for 35 years. 

VA records disclose that in June 1985 bronchitis was 
diagnosed.  In May 1989 and in October and December 1990, the 
veteran's medical history included bronchitis.  In May 1995, 
he was treated for recurrent bronchitis.  In January 1999, 
history included bronchitis.  

On VA examination in April 2002, the veteran complained of a 
continuing cough and sputum since he had bronchitis in 
service.  The examiner expressed the opinion that it was 
difficult to see how the acute bronchitis in service could 
cause the long history of cough and sputum.  

In August 2002, after a review of the veteran's file, a 
second VA examiner expressed the opinion that chronic 
bronchitis was unrelated to acute bronchitis from service.  

In May 2004, the veteran testified that after service he 
continued treatment for bronchitis at VA. 

On VA examination in November 2004, the veteran stated that 
his chronic cough began when he was diagnosed with bronchitis 
in service.  The examiner reported that the service medical 
records document one episode of bronchitis with no evidence 
of chronicity and that there are no further relevant records 
until the 1980s, when the veteran had recurrent respiratory 
complaints and a history of a chronic cough, resulting in a 
diagnosis of chronic bronchitis.  The examiner then expressed 
the opinion that there was no evidence that the current 
respiratory condition dated to service and it was not at 
least as likely as not that the current mixed obstructive and 
restrictive lung disease was related to service. 

Analysis 

The service medical records document a single episode of 
bronchitis in 1952, which was an isolated finding without 
sufficient observation to establish chronicity at the time.  
Since the fact of chronicity in service was not adequately 
supported by the service medical records, then a showing of 
continuity of symptomatology after service is required to 
support the claim. 

After service, a history of bronchitis was first reported in 
1980 with reference to an episode of bronchitis in 1978.  The 
record also contains a diagnosis of bronchitis since 1953 on 
VA examination in June 1984, and 35 year history of 
bronchitis also recorded in 1984.  In 1985 and thereafter, 
bronchitis was diagnosed by VA.  The period without 
documented symptoms from 1952 to 1985 is probative evidence 
against continuity of symptomatology.  

As for the probative weight of the veteran's statements and 
testimony that after service he sought continued treatment 
for bronchitis, the record shows that bronchitis by history 
was first documented by VA in 1980 and the first symptoms 
were documented in 1985, more than 40 years after service, 
which does not support  a showing of continuity of 
symptomatology.  

Although the veteran is competent to describe post-service 
respiratory symptoms, because it does not necessarily follow 
that there is a relationship between the symptoms described 
by the veteran and the current chronic bronchitis, medical 
evidence is required to demonstrate such a relationship.  
Savage v. Gober, 10 Vet.App. 488, 497 (1997).  As for the 
medical evidence on the relationship between bronchitis in 
service and current chronic bronchitis, one VA examiner 
expressed the opinion that it was difficult to see how the 
acute bronchitis in service could cause the long history of 
cough and sputum.  Another VA examiner expressed the opinion 
that chronic bronchitis was unrelated to acute bronchitis 
from service.  And a third VA examiner expressed the opinion 
that there was no evidence that the current respiratory 
condition dates to service and it was not at least as likely 
as not that the current mixed obstructive and restrictive 
lung disease was related to service.  This medical evidence, 
which is uncontroverted, clearly opposes, rather than 
supports, the claim. 

As for the diagnosis of bronchitis since 1953 on VA 
examination in June 1984 and a 35 year history of bronchitis 
also noted in 1984, a bare description of lay history is not 
transformed into medical evidence merely because it was 
recorded by a medical professional.  There is nothing in the 
language of the statements that suggests that any medico-
evidentiary value was added to the lay history through the 
medical expertise of the medical professionals.  LeShore v. 
Brown, 8 Vet.App. 406, 409 (1995).  

For these reasons, the Board rejects the veteran's statements 
and testimony and the unenhanced medical history as favorable 
evidence of continuity of symptomatology.

As the Board may consider only independent medical evidence 
to support its findings, and as there is no medical evidence 
favorable to the claim of service connection for bronchitis, 
the preponderance of the evidence is against the claim, and 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

2. Gout 
Factual Background 

The service medical records contain no complaint, finding, or 
history of gout. 

After service, records of private hospitals disclose that in 
July 1982 the veteran was started on hydrochlorothiazide 
(HCTZ) for treatment of hypertension.  In December 1984, he 
was still on HCTZ.  

VA records disclose that in May 1988 HCTZ was discontinued 
and replaced by another blood pressure medication.  In 
October 1990, HCTZ was prescribed.  In April 1998, the 
veteran was on medication for gout.  In November 2000, the 
veteran complained of gout in the left great toe since he was 
started on HCTZ.  From 2000 to 2004, the veteran's list of 
active health problems included gout. 

On VA examination in April 2002, the veteran complained of 
gout that first occurred in 1993 or 1994, that gout was later 
diagnosed in 1996 or 1997, and that he started taking HCTZ in 
1980s and stopped taking it in 2000.  The examiner reported 
that the history of gout began while the veteran was on HCTZ, 
but HCTZ was not the cause of gout although HCTZ could 
precipitate an attack of gout.

In August 2002, after a review of the veteran's file, a 
second VA examiner expressed the opinion that gout was 
unrelated to HCTZ and HCTZ did not cause gout. 

In May 2004, the veteran testified that gout was due to HCTZ 
prescribed by VA.  

On VA examination in November 2004, the veteran stated that 
the swelling in his foot began when he started taking HCTZ.  
The examiner reported that while the veteran may have gout 
flares with medications, gout resolves after the medication 
is discontinued.  The examiner expressed the opinion that 
gout was not caused or aggravated by HCTZ or any other 
medication and that gout was unrelated to service. 

The veteran's adjudicated service-connected disabilities are: 
urethral stricture, residuals of tonsillectomy, impotency, 
scars of the back and left leg, and a skin disability. 

Analysis 

While the veteran does not argue that gout had onset in 
service, for completeness of the analysis, the Board finds 
that gout was not affirmatively shown to have had onset 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, gout, a form of arthritis, was not manifested to a 
compensable degree within the one-year presumptive period for 
a chronic disease as the record is completely devoid of 
evidence of gout until the 1998, more than forty years after 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

The veteran does argue and testified that gout was due to 
HCTZ prescribed by VA. The record shows that HCTZ was first 
prescribed for hypertension by a non-VA health care provider 
in 1982 and later in the 1980s and 1990s HCTZ was prescribed 
by VA.  

As for the relationship between HCTZ and gout, the veteran 
testified that HCTZ causes gout.  Where the determinative 
issue involves medical causation, competent medical evidence 
is required to substantiate the claim.  The veteran as a 
layperson is not competent to offer an opinion on medical 
causation, and consequently his statements and testimony to 
the extent that he associates HCTZ with gout does not 
constitute medical evidence.  Grottveit v. Brown, 5 Vet.App. 
91, 93 (1993).  

As for the medical evidence on the relationship between HCTZ 
and gout, there are uncontroverted medical opinions from 
several VA examiners that gout was not caused or aggravated 
by HCTZ.  Moreover and even more fundamentally, HCTZ was 
prescribed for hypertension, a nonservice-connected 
disability.  And there is no medical evidence of record that 
gout was caused or aggravated by a service-connected 
disability, namely, urethral stricture, residuals of 
tonsillectomy, impotency, scars of the back and left leg, or 
a skin disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. 
App. 439 (1995).  

As the Board may consider only independent medical evidence 
to support its findings, and as there is no medical evidence 
favorable to the claim of service connection for gout, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).  



3. Epididymo-orchitis with Right Testicular Pain
Factual Background 

The service medical records show that in April and May 1954 
the veteran was treated for acute epididymitis with swelling 
and tenderness of the right testicle of undetermined cause.  
There is no report of a separation examination.

After service, VA records disclose that in January 1980 the 
veteran complained of right testicular pain.  No abnormal 
finding was reported.   In April 1990, the impression was to 
rule out chronic epididymitis.  In June 1990, the impression 
was possible chronic right epididymitis. 

On VA examination in October 1994, the testicular and 
epididymal examinations were normal. 

In a December 1994 rating decision, the RO granted service 
connection for urethral stricture as having onset in service. 

On VA examination in November 2000, the right epididymis and 
testicle were normal.

On VA examination in April 2002, the veteran complained of 
pain in the area of the right testicle.  The pertinent 
finding was right epididymal tenderness, but the right 
testicle was not tender.  The examiner's impression was 
chronic right epididymitis. 

In August 2002, after a review of the veteran's file, a 
second VA examiner expressed the opinion that that the 
veteran did not have epididymitis according to the urology 
service.

In May 2004, the veteran testified that he has been 
continuously treated for testicle pain since service.



On VA examination in November 2004, the veteran complained of 
right testicular pain since he was treated for epididymitis 
in service.  The examiner found no history or finding 
suggestive of acute, chronic, or recurrent epididymitis since 
service. 

Analysis 

The service medical records show that in 1954 the veteran was 
treated for acute epididymitis with right testicular pain.  
Since the fact of chronicity in service was not adequately 
supported by the service medical records, then a showing of 
continuity of symptomatology after service is required to 
support the claim. 

After service, although the veteran complained of right 
testicular pain in 1980, no abnormal finding was reported.  
In April 1990, the impression was to rule out chronic 
epididymitis, and in June 1990, the impression was possible 
chronic right epididymitis.  The period without documented 
symptoms from 1954 to 1990 is probative evidence against 
continuity of symptomatology.  

As for the probative weight of the veteran's statements and 
testimony that after service he sought continuous treatment 
for testicle pain since service, the record shows that 
symptoms relating to epididymitis were first documented in 
1990, more than 35 years after service, which does not 
support  a showing of continuity of symptomatology. 

Although the veteran is competent to describe post-service 
symptoms of testicular pain, because it does not necessarily 
follow that there is a relationship between the symptoms 
described by the veteran and any current disability, medical 
evidence is required to demonstrate such a relationship.  
Savage v. Gober, 10 Vet.App. 488, 497 (1997). 

As for the medical evidence on the relationship between the 
acute epididymitis with right testicular pain noted in 
service and any current disability, one VA examiner's 
impression was chronic right epididymitis, but the examiner 
did not specifically relate it to service.  A second VA 
examiner expressed the opinion that the veteran did not have 
epididymitis according to the urology service.  And a third 
VA examiner found no history or finding suggestive of acute, 
chronic, or recurrent epididymitis since service.  

To the extent that one VA examiner found chronic right 
epididymitis, which is evidence of current disability, the 
evidence is favorable to the claim.  However, the examiner 
did not specifically relate it to the acute epididymitis with 
right testicular pain in service.  Moreover, in the absence 
of continuity of symptomatology, there is no factual 
predicate to relate the post-service finding to service on 
the basis of continuity. 

The remaining medical evidence of record opposes, rather 
than, supports the claim, that is, a second VA examiner, who 
expressed the opinion that the veteran did not have 
epididymitis, and a third VA examiner, who found no history 
or finding suggestive of acute, chronic, or recurrent 
epididymitis since service. 

And there is no medical evidence of record that epididymitis 
with right testicular pain was caused or aggravated by a 
service-connected urethral stricture.  38 C.F.R. § 3.310; 
Allen v. Brown, 7 Vet. App. 439 (1995). 

As the Board may consider only independent medical evidence 
to support its findings, and as there is no favorable medical 
evidence that links the post-service finding of chronic 
epididymitis to service or to service-connected urethral 
stricture, the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).

                                                                      
(The ORDER follows on the next page.)





ORDER

Service connection for bronchitis is denied. 

Service connection for gout is denied. 

Service connection for epididymo-orchitis with right 
testicular pain to include as secondary to service-connected 
urethral stricture is denied.




____________________________________________
WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


